Citation Nr: 0022262	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-08 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.  

2.  Entitlement to a compensable rating for a left varicocele 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the New York, New York, Department 
of Veterans Affairs (VA) Regional Office (RO).  A June 1996 
rating decision denied reopening the claim of entitlement to 
service connection for hearing loss, and a January 1997 
rating decision continued a noncompensable evaluation for a 
left varicocele disability.  

The veteran's July 2000 statement raised a claim for service 
connection for asbestosis.  This matter is referred to the 
RO.  


FINDINGS OF FACT

1.  In March 1987, the Board affirmed the RO's July 1985, 
January 1986, and July 1986 decisions that denied the claim 
for service connection for hearing loss.  

2.  In January 1995, the Board found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for hearing loss; the veteran was notified 
of the Board decision by letter, and he did not appeal.  

3.  Evidence received since the March 1987 and January 1995 
Board decision is neither cumulative nor redundant, and bears 
directly upon the matter at issue.  

4.  The medical evidence includes a diagnosis of a current 
hearing loss disability.  

5.  The veteran served in combat during World War II, during 
which he alleges that he was exposed to repeated pounding 
noise from diesel generators and weapons fire.  

6.  Medical treatise evidence relates permanent hearing loss 
to repeated bursts of noise.  


CONCLUSIONS OF LAW

1.  The Board's March 1987 decision that affirmed the RO's 
July 1985, January 1986, and July 1986 decisions that denied 
the claim for service connection for hearing loss is final.  
38 U.S.C.A. § 4004(b) (1987).  

2.  The Board's January 1995 decision that denied reopening 
the claim for service connection for hearing loss is final.  
38 U.S.C.A. § 7104(b) (West 1991).  

3.  The evidence received since the Board's January 1995 
decision is new and material evidence; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

4.  The claim of entitlement to service connection for 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence prior to January 1995

The October 1942 enlistment examination report states that 
the veteran's ears were normal.  Hearing was 15/15 in the 
right ear and 15/15 in the left ear.  The December 1945 
discharge examination report states that the veteran's ears 
had no disease or defects.  Hearing was 15/15 in the right 
ear and 15/15 in the left ear in whispered and spoken voice 
tests.  Service medical records are otherwise silent about 
the veteran's ears and hearing.  

The December 1945 Notice of Separation shows that the veteran 
served aboard several ships, including the U.S.S. Charles 
Ausburne.  He received a Presidential Unit Citation and three 
Asiatic Pacific stars.  The December 1945 abstract of service 
shows that the veteran was on the U.S.S. Charles Ausburne 
from February 1943 to April 1944.  In June 1991, the RO 
received a copy of a Presidential Unit Citation to the 
members of the U.S.S. Charles Ausburne.  The citation was for 
extraordinary heroism as an "indomitable combat group" in 
action against enemy Japanese forces during the Solomon 
Islands Campaign from November 1943 to February 1944.  

The July 1979 VA diagnosis was right mild to severe 
sensorineural loss above 1000 Hertz and left mild to moderate 
sensorineural loss above 1000 Hertz.  

In November 1979, the veteran underwent a VA examination.  
The veteran reported exposure to loud noises on the job.  
Audiological findings revealed a right mild to severe 
sensorineural loss above 1000 Hertz and a left mild to 
moderate sensorineural loss above 1000 Hertz.  The examiner 
opined that Bekesy and alternate binaural loudness balance 
indicated a right cochlear absence of acoustic reflexes on 
impedance audiometry that might be associated with previous 
right middle ear pathology.  

A February 1980 letter from a private examiner stated that an 
audiogram revealed bilaterally high frequency neurosensory 
hearing loss.  

The June 1981 VA diagnosis was right moderately severe to 
profound sensorineural hearing loss from 2000 Hertz and left 
mild to moderately severe sensorineural hearing loss from 500 
Hertz.  

The May 1984 VA diagnosis was right moderate to severe 
sensorineural hearing loss above 1000 Hertz and left mild to 
severe sensorineural hearing loss.  

The veteran underwent a VA examination in April 1985.  He 
reported a history of hearing loss.  The diagnosis was 
hearing impairment that was not ratable and no external 
otitis found at this examination.  

A May 1985 letter from the veteran's private examiner stated 
that the December 1984 diagnosis was bilateral neurosensory 
hearing loss.  

The veteran underwent a VA examination in October 1985.  The 
veteran reported hearing difficulty.  The diagnosis was 
bilateral sensorineural hearing loss and no external otitis 
found at this examination.  The December 1985 VA diagnosis 
was severely impaired hearing in the right ear and moderately 
impaired hearing in the left ear.  

The May 1986 private diagnosis was bilateral hearing loss.  A 
June 1987 letter from the veteran's private doctor stated 
that the veteran was evaluated in November 1986 for a 
decrease in hearing.  A myringotomy was done bilaterally, and 
middle ear effusions were evacuated.  An audiogram later in 
the November 1986 revealed severe to profound sensorineural 
hearing loss bilaterally.  

The veteran's June 1986 and representative's December 1986 
statements allege that in-service otitis media, scarred 
bilateral tympanic membranes, or another in-service event 
caused the veteran's current hearing loss.  

In October 1986, the veteran reported decreased auditory 
acuity for many years.  He reported additional hearing loss 
since swimming 2 weeks ago.  The diagnosis was hearing loss.  

In July 1992, VA pure tone testing revealed a bilateral 
severe to profound sensorineural hearing loss.  Speech 
discrimination was poor, and tympanograms were within normal 
limits bilaterally.  In November 1992, the veteran reported 
hearing loss of 10 years duration.  


The evidence since January 1995

An August 1996 private diagnosis included bilateral scarring 
of the tympanic membrane and hearing loss.  

In September 1996, the RO received a page, which the veteran 
alleged was from the 1989 American Medical Association 
Encyclopedia of Medicine.  The article states that in cases 
of chronic otitis media, pus constantly exudes from a 
perforation in the eardrum and that there is some degree of 
deafness.  

The veteran's June 1998 statement alleges that he complained 
of hearing problems shortly after discharge.  Attached to the 
statement is a treatise article entitled "Diagnostics 
Patient Preparation: Interpretation Sources of Error Post 
Test Care," which the veteran alleges was written by a 
registered nurse and published in 1983.  The article states 
that permanent hearing loss might result from acoustic 
trauma, in which one or more very intense sounds damaged the 
tympanic membrane, ossicles, or organ of Corti.  Repeated, 
intermittent exposure to levels of noise from only a few 
decibels to bursts of noise might cause permanent hearing 
impairment.  

The veteran's April 1997 statement and September 1999 letter 
to his Congressional representative allege that he served in 
the military as a machinist mate who was exposed to pounding 
diesel engine noises, which sounded like stone crushers.  He 
was never offered ear protectors.  He alleges that he was 
exposed to battle noise from three major surface engagements, 
night runs, and bombardment of enemy shorelines.  He alleges 
that the Presidential Unit Citation was awarded for 
bombardments, heavy day air attacks by dive-bombers, four 
night torpedo plane attacks, invasion of an island, and 
sinking of seven Japanese vessels.  

The veteran, assisted by the veteran's representative, 
provided sworn testimony at a travel board hearing in July 
2000.  The veteran testified that, in the military, he was a 
machinist mate who had to work in a loud diesel generator 
room.  The steel environment multiplied the noise, but he was 
never given any ear protection.  The diesel generators were 
so loud that a person could not hear another person shouting.  
He was exposed to additional acoustic trauma because every 
night for a year and a half in the Pacific, 5-inch guns on 
ship were used to bomb the shoreline.  He testified that his 
unit lost quite a few service crafts in the Battle of Midway.  
He testified that, after service, he was not exposed to 
acoustic trauma because he worked as an electric welder and 
an auto mechanic.  The veteran testified that he first 
noticed difficulty hearing conversations or television in 
service.  The veteran testified that he had received all 
treatments for hearing problems at the VA since service.  

The veteran's lay statements alleged that he complained of 
hearing problems in service and within the first year after 
service, many years before he received hearing aids.  He felt 
that service connection should be granted because he had an 
ear infection and exposure to acoustic trauma in service.  


Criteria

Except as provided in 38 U.S.C. § 5108 (formerly 38 U.S.C. 
§ 3008), when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and  a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (formerly 38 U.S.C.A. § 4004(b)).  

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) defined a 
three-step process for reopening claims.  The Board must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., the new evidence 
bears directly and substantially on the specific matter, and 
is so significant that it must be considered to fairly decide 
the merits of the claim; second, if new and material evidence 
has been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, 2 Vet. App. 422 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Justus v. Principi, 3 Vet. App. 510 (1992).  When 
determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court of Appeals for Veterans Claims (Court) has held 
that a well-grounded claim requires competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with circumstances, 
conditions or hardships of such service even though there is 
no official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d)(1999); 
Kessel v. West, 13 Vet. App. 9, 17 (1999).  


Analysis

The March 1987 and January 1995 Board decisions are final.  
38 U.S.C.A. § 7104(b) (West 1991) (formerly 4004(b)).  

The veteran has presented new evidence that was not in the 
record at the time of the January 1995 Board decision: 1) 
medical records since January 1995; 2) lay statements since 
January 1995); 3) sworn testimony from the July 2000 hearing; 
and 4) medical treatise evidence.  The medical records since 
January 1995 are material because they include a diagnosis of 
a current hearing disability.  The lay statements and sworn 
testimony are material because they explain the circumstances 
of the veteran's combat service and possible exposure to 
acoustic trauma.  The medical treatise evidence is material 
because it includes a nexus opinion relating permanent 
hearing loss to acoustic trauma.  The claim must be reopened 
because the new and material evidence, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

The claim of entitlement to service connection for hearing 
loss is well grounded.  The medical evidence includes a 
diagnosis of a current hearing loss disability because the 
August 1996 private diagnosis included hearing loss.  

The medical evidence does not show diagnosis or treatment for 
hearing loss in service.  Instead, the veteran's hearing was 
normal at the enlistment and discharge examinations, and 
service medical records do not otherwise mention the 
veteran's ears or hearing.  Nonetheless, the veteran 
testified that he was exposed to combat noise from three 
major surface engagements, night runs, and bombardment of 
enemy shorelines.  Service department records and the 
Presidential Unit Citation show that the veteran served at 
least four months in combat against enemy Japanese forces 
during the Solomon Islands Campaign.  Applying the provisions 
of 38 U.S.C. § 1154(b), the veteran's lay evidence of 
exposure to combat will be accepted in lieu of an official 
record of diagnosis or treatment for hearing loss in service.  
See 38 C.F.R. § 3.102 (1999).  In combat conditions, the 
injured are not likely or expected to fill out forms; front 
line medics are too involved with saving lives to document 
injuries and file reports; and what medical records might be 
generated are liable to be misfiled, lost, or destroyed.  See 
Kessel, 13 Vet. App. at 17.  

For the limited purpose of determining well groundedness, the 
medical evidence includes a nexus opinion relating current 
hearing loss to an in-service event.  The veteran alleged 
that he was exposed to repeated pounding noise from diesel 
generators and weapons fire in service, and he provided 
medical treatise evidence relating permanent hearing loss to 
repeated, intermittent bursts of noises.  Medical treatise 
evidence can be sufficient to well ground a claim for service 
connection, if it is specific with regard to the causal link 
between the in-service injury or disease and the current 
disability, and is not merely a generic statement regarding a 
possible link.  Wallin v. West, 11 Vet. App. 509, 513-514 
(1998).  Moreover, the veteran reported having an ear 
infection in service, and the November 1979 examiner opined 
that the absence of acoustic reflexes in the right ear might 
be associated with previous right middle ear pathology.  A 
diagnosis based on the veteran's history of a single episode 
of trauma, without other episodes of trauma in the history, 
is sufficient to well ground a claim.   Hernandez-Toyens v. 
West, 11 Vet. App. 379 (1998).  Accordingly, the claim of 
entitlement to service connection for hearing loss is well 
grounded.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss is 
reopened, and the claim of entitlement to service connection 
for hearing loss is well grounded.  


REMAND

The claim for a compensable rating for a left varicocele 
disability is well grounded because the veteran alleges that 
his disability had increased in severity.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  With respect to both claims, the RO obtained 
service medical records and medical records from the 
identified health care providers.  The veteran filed numerous 
lay statements with the RO and provided sworn testimony at a 
hearing.  

The VA, however, has a duty to assist the veteran in 
obtaining a new VA testes examination because his last VA 
testes examination was in July 1996.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  To constitute a useful 
and pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, the VA has a duty to assist the veteran in 
obtaining a new VA audiological examination.  Although the 
claim was well grounded by treatise medical evidence, the 
medical evidence does not include a definitive medical 
opinion that states the etiology of the veteran's current 
hearing loss.  If a diagnosis is not supported by the finding 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1999); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
examined or treated him for a left 
varicocele disability since 1990 and for 
hearing or ear disabilities since 
service.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The RO should schedule the veteran 
for a VA audiometric and ear examination 
and a genitourinary examination.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  Failure of the veteran to report 
for the scheduled examination(s) without 
good cause could result in the denial of 
the claim(s).  38 C.F.R. § 3.655 (1999).  

The genitourinary examiner should 
distinguish the degree of disability due 
to the service-connected left varicocele 
disability from the degree attributable 
to other disabilities, including non-
service connected disabilities.  

The audiological examiner should offer a 
medical opinion as to: a) the medical 
classification of the veteran's hearing 
and ear conditions and the etiological, 
anatomical, pathological, laboratory, and 
prognostic data required for the ordinary 
medical classification; b) the etiology 
of the veteran's current hearing loss; 
c) whether it is as likely as not that 
the veteran's current hearing loss was 
caused by in-service exposure to noise 
from diesel generators and/or weapons 
fire or any other in-service event.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and medical opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for a compensable 
rating for a left varicocele disability 
and entitlement to service connection for 
hearing loss based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  The veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 
- 14 -


- 1 -


